DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4-5, 7, and 9-24 are presented for examination.  Of these, claims 1, 4-5, and 7 have been withdrawn from consideration.  Accordingly, claims 9-24 are being examined substantively.

Response to Amendment
	Applicant’s amendment has obviated most, but not all, of the objections to the specification and drawings  given in the first Office Action.  To the extent that an objection or rejection appears in the previous Office Action(s) but not this Office Action, that objection or rejection is withdrawn.  To the extent that is appears both in a previous Office Action(s) and this Office Action, the objection or rejection is maintained.

Specification
The disclosure is objected to because of the following informalities: 
In paragraph 29, “data contains correct answers, which is known as a target or target attribute; thus a properly” should be “data contain correct answers, which are known as targets or target attributes; thus, a properly”; “predictive goal e.g., spam” should be “predictive goal, e.g., spam”.
In paragraphs 99 and 105, “whitelists(s)”  should be “whitelist(s)”.
In paragraph 121, “It is determined” should be “it is determined”.
In paragraph 150, “a most recent seed data” should be “most recent seed data”.
In paragraph 153, “graph thereby” should be “graph, thereby”.
In paragraph 161, “node thereby” should be “node, thereby”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “labeling module” in claim 9; “expansion module” in claim 11; “confidence module” in claim 12; “voting module” in claim 13; and “composite key module” in claim 14.
Please note that, notwithstanding the recitation of “one or more processing units” in the claims, the claims nonetheless invoke 35 USC § 112(f) because the claims do not recite algorithms sufficient for performing the entire claimed functions.  See MPEP § 2181(II)(B).
Regarding the “labeling module,” the specification, at paragraph 95, states that 
[a] labeling module 1310 assigns a communications-category label to an unlabeled entity such as a princip[al] entity which may be an email or clustering entity which may be an email feature. The communications-category label may be one of good, spam, phishing, bulk,, LLC Page 19 of 39 Docket: MS1-9238US  malware, or another 

Therefore, any computer software that labels unlabeled entities by traversing the features of an expansion graph will be deemed to read on the claim.
Regarding the “expansion module,” the specification, at paragraph 100, states that 
[e]xpansion module 1320 may function to "expand" a communications-category label to a second feature of the unlabeled communication based on the expansion graph(s) 1318. Recall that both the communication itself, such as an email, may have a category label and individual features of the communication such as hash of the email content or the identity of an embedded URL may also have a category label. These category labels are not necessarily the same. However, if the labeling module 1310 has applied a communications-category label to a communication, then in some implementations the expansion module 1320 may apply that same communications-category label to other features of the communication as indicated by the directional edges and nodes in the expansion graph(s) 1318.

Therefore, any computer software that follows the edges and nodes of a directed graph to assign labels to unlabeled features of a communication will be deemed to read on the claim.
Regarding the “confidence module,” the specification, at paragraph 101, states that
[a] confidence module 1322 assigns a probability to the communications-category label based on the expansion graph(s) 1318. As discussed above, one or more of the edges in the expansion graph(s) 1318 may be associated with a confidence degrading ratio. Thus, the confidence in the initial source for the communications-category label and the confidence degrading ratios for any edges of the expansion graph(s) 1318 traversed to assign the confidence-category label to the second feature may be used to identify a probability that the communications-category label assigned to the feature of the unlabeled communication is correct. Different sources of labels may have different starting confidence levels. For example, the confidence level of a label derived from manual labeling 1316 may be given a high confidence level of, for example, 0.9. However, a label derived from a single blacklist 1314 may be given a lower confidence level such as, for example, 0.4. Thus, a combination of the initial confidence levels for the source of the label and the confidence degrading ratios of the edges of the expansion graph(s) 1318 traversed to apply that label to a second, different feature of the communication may be considered by the confidence module 1322. 

Therefore, any computer software that applies a probability to a label based either on an initial confidence level or on a confidence determined by traversing the graph will be deemed to read on the claim.
Regarding the “voting module,” the specification, at paragraphs 102-107, states that voting rules such as removing labels in the case of conflict; discounting labels if the confidence is below a threshold or 
Regarding the “composite key module,” the specification, at paragraphs 108-10, states that 
[a] composite key module 1326 may combine two or more entity types to create a single key for clustering. A "key" for clustering is an entity type that can be assigned a communication-category label such as good, spam, bulk, phishing, malware, etc. As mentioned above, the entity types may be principle entities which are the communications themselves such as emails and clustering entities which represent features of the principle entities (e.g., sender email address, URL included in email, etc.). Thus, typically features of an email such as the hash of the contents of an email may be used as a key for forming a cluster. All emails that are associated with the same hash of the contents, meaning that the contents are identical or very similar, can be placed in the same cluster. Ultimately, the cluster may be assigned a communication-category label and that label may be applied to all of the entities in the cluster. 
Newport IP, LLC Page 23 of 39 Docket: MS1-9238USHowever, some types of keys may lead to false positives and return a label that is not correct. One way to reduce false positives is to make the keys more specific by combining multiple features into a single key-a composite key. For example, the IP address of the sender and the AuthInfo Code for the sending domain may be combined to form a composite key. The AuthInfo Code is an alphanumeric security code that exists for most top-level domains and is only known to the domain owner or administrative contact. Thus, instead of clustering based only on the IP address of the sender, the IP address and a single AuthInfo code are used as the key for a cluster. This may be appropriate if some of the emails coming from the IP address are good while others are spam and creating more specific clusters additionally based on the AuthInfo code is effective at separating the good email and the spam email into different clusters. Composite keys may be used in this way to avoid grouping emails with different communications-category labels in the same cluster. 
The composite key module 1326 may create composite keys and new clusters in response to evaluation of existing clusters performed by other modules such the confidence module 1322 or the voting module 1324. For example, if the confidence module 1322 identifies clusters or specific entities in clusters that have confidence levels below a threshold level, that may trigger the composite key module 1326 to identify a composite key that can be used to create clusters with higher confidence levels. Similarly, if the voting module 1324 identifies clusters or entities with labels that remain ambiguous even after applying the voting rules, that may suggest that the two or more keys should be combined to create a composite key and generate new clusters. 

Therefore, any computer software that combines two or more features of a communication for purposes of applying a label to a communication will be deemed to read on the claim.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9-10, 12, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy et al. (US 10489587) (“Kennedy”) in view of Miserendino et al. (US 20170032279) (“Miserendino”) and further in view of Bosma et al., “A Framework for Unsupervised Spam Detection in Social Networking Sites,” in Euro. Conf. Info. Retrieval 364-75 (2012) (“Bosma”).
Regarding claim 9, Kennedy discloses  “[a] system comprising: 
one or more processing units (Kennedy, Fig. 6, processor 614); 
one or more memory units coupled to the one or more processing units (Kennedy, system memory 616, coupled to processor 614 via communication infrastructure 614); 
an expansion graph, stored in the one or more memory units, that comprises a principal type entity … connected by a directional, derivative edge from a clustering entity that represents a first feature of a communication (analysis module stored in memory performs an analysis of an unknown file by applying, to the unknown file, a machine-learning heuristic that employs at least one decision tree – Kennedy, col. 2, ll. 40-61; decision tree [expansion graph] may be used to classify the unknown file [communication] by identifying a set of leaf nodes of the decision tree arrived at by the analysis performed by the machine-learning heuristic, where each leaf node is associated with one or more particular types of malicious file [feature of communication] – id. at col. 7, l. 45-col. 8, l. 6; see also Fig. 5 [showing node 504 [principal type entity, “principal” because it is the hierarchically highest node in the graph] directionally connected to leaf nodes 510, 514, and 518 [clustering entities]; note also that the edges are “derivative” edges because a label for the email can be derived from the labels corresponding to percentages 512-20 in leaf nodes 510-18; compare specification paragraph 76 (“[D]erivative edges indicate that the label for a principal entity may be derived from labels of clustering type entities.”)]) …; and 
a labeling module, stored in the one or more memory units, that assigns the communications-category label from the clustering type entity to the unlabeled communication, thereby creating a labeled communication (sub-classification module may use the same decision tree employed by the machine learning heuristic to sub-classify the unknown file [based on features of the file]; each leaf node may have a percentage likelihood of being a particular type of malware; for example, any unknown file that arrives at leaf node 510 may have an 80% chance of being ransomware, any unknown file that arrives at leaf node 514 may have a 60% chance of being a botnet application, and any unknown file that arrives at leaf node 518 may have a 40% chance of being ransomware – Kennedy, col. 8, ll. 17-39; sub-classification module [labeling module] sub-classifies [assigns a communications-category label from the leaf nodes/clustering-type entities to] the unknown file as the particular type of malicious file based on the decision tree – id. at col. 2, ll. 40-61).”
Kennedy does not appear to disclose explicitly the further limitations of the claim.  However, Miserendino discloses “a feature of a communication other than personally identifiable information (PII) (in a trust relationship scenario for sharing feature vectors, if user A has a trust relationship scenario with user B and user C, but user B and user C have not entered into a trust relationship with each other, user B may use feature vectors user A has chosen to share but not data user C has chosen to share; by only sharing feature vectors, users may protect their confidential or sensitive file data from the other users with which they share – Miserendino, paragraph 31)….”
Miserendino and the instant application both relate to machine learning for malicious communication classification and are analogous.  It would have been obvious to one of ordinary skill in the See Miserendino, paragraph 31.
Neither Kennedy nor Miserendino appears to disclose explicitly the further limitations of the claim.  However, Bosma discloses that the “principal type entity … is an unlabeled communication (spam detection framework uses links between messages and other objects to propagate spam scores; in the Reporter Model the problem space is a bipartite graph having two node types: reporters and messages [message node = principal type entity/communication]; the algorithm calculates two scores: a hub score and an authority score; the authority score can be seen as a weighted version of a spam score based on raw report counts [i.e., prior to running the algorithm the message nodes represent messages that are not labeled as spam or not spam] – Bosma, secs. 3 and 3.1 and Fig. 1)….”
Bosma and the instant application both relate to spam classification and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kennedy and Miserendino to include message nodes representing unlabeled communications among the nodes, as disclosed by Bosma, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would ensure that the system has a node representing the entire message as opposed to merely a feature thereof, thereby increasing the compactness of the model.  See Bosma, sec. 3.1 (reporter model contains only reporter nodes and message nodes).

Regarding claim 10, Kennedy, as modified by Miserendino and Bosma, discloses that “the communications-category label is good, spam, phishing, bulk, or malware (sub-classification module may classify the file as a particular type of malware such as ransomware or a botnet – Kennedy, col. 8, ll. 17-39) and [the system]: process[es] the labeled communication by storing the labeled communication or deleting the labeled communication based on the communications-category label (system may incorrectly sub-classify an unknown file but still successfully perform a security action on the file because the file is classified as malicious or non-malicious independent of the sub-classification of the file; for example, the system may incorrectly classify a keylogger as ransomware but may still successfully remove [delete] the keylogger – Kennedy, col. 9, ll. 30-41).”  

Regarding claim 12, Kennedy, as modified by Miserendino and Bosma, discloses “a confidence module, stored in the one or more memory units, configured to assign a probability to the communications-category label based on the expansion graph (sub-classification module may use the same decision tree employed by the machine learning heuristic to sub-classify the unknown file [based on features of the file]; each leaf node may have a percentage likelihood of being a particular type of malware; for example, any unknown file that arrives at leaf node 510 may have an 80% chance [probability] of being ransomware, any unknown file that arrives at leaf node 514 may have a 60% chance of being a botnet application, and any unknown file that arrives at leaf node 518 may have a 40% chance of being ransomware [so the sub-classification module contains a confidence module] – Kennedy, col. 8, ll. 17-39).”  

Regarding claim 22, Kennedy, as modified by Miserendino, discloses that “the expansion graph comprises a directional, clustering edge from the principal type entity to a second clustering type entity (see Kennedy Fig. 5 and note that node 504 [principal type entity] is directionally connected both to leaf node 510 [first clustering type entity] and leaf node 514 [second clustering type entity])….”
Bosma further discloses that “the second clustering type entity receives the communications-category label from the principal type entity (final hub and authority scores are found using an iterative procedure; the message scores are calculated and normalized, and based on the new message scores, new reporter scores are calculated [i.e., the message nodes/principal type entities send the score [category label] to the reporter node [second entity]] – Bosma, last paragraph before sec. 3.2).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Sheu and Miserendino such that the principal entity See Bosma, last paragraph before sec. 3.2 (final scores are calculated iteratively, and the steps are repeated until convergence occurs).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kennedy in view of Miserendino and Bosma and further in view of Aziz et al. (US 10462173) (“Aziz”).
Regarding claim 11, Kennedy, as modified by Miserendino and Bosma, discloses “assign[ing] the communications-category label to a … feature of the unlabeled communication based on the expansion graph (sub-classification module may use the same decision tree employed by the machine learning heuristic to sub-classify the unknown file [based on features of the file]; each leaf node may have a percentage likelihood of being a particular type of malware; for example, any unknown file that arrives at leaf node 510 may have an 80% chance of being ransomware, any unknown file that arrives at leaf node 514 may have a 60% chance of being a botnet application, and any unknown file that arrives at leaf node 518 may have a 40% chance of being ransomware [labels] – Kennedy, col. 8, ll. 17-39).”
Neither Kennedy, Bosma, nor Miserendino appears to disclose explicitly the further limitations of the claim.  However, Aziz discloses “an expansion module, stored in the one or more memory units, configured to assign the communications-category label to a second feature of the unlabeled communication (statistically detected characteristics and/or dynamically observed behaviors (collectively, “features”) of a suspicious object may be provided to a classification engine for classification of the object as malicious or benign; the classification engine may generate a classification of the suspicious object based on a correlation of the features with known features of malware and benign objects [i.e., the system compares the features of the object under investigation to features labeled benign and malware thereby to label the features under investigation, and thereby the object, as malware or benign] – Aziz, col. 4, ll. 29-46)….”
See Aziz, col. 4, ll. 29-46.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kennedy in view of Miserendino and Bosma and further in view of Lin (US 7051077) (“Lin”).
Regarding claim 13, neither Kennedy, Bosma, nor Miserendino appears to disclose explicitly the further limitations of the claim.  However, Lin discloses “a voting module, stored in the one or more memory units, configured to apply a set of voting rules to resolve conflicts between the communications-category label assigned to the unlabeled communication based on the first feature and a second communications-category label also assigned to the unlabeled communication based on a second feature (system and method for identifying e-mail messages as unwanted or spam or as wanted or ham includes combining the output of two or more spam classifiers; each classifier is given a single vote, and the votes are combined using fuzzy logic – Lin, col. 3, ll. 22-38; system may be used in a situation in which two of three tools determine a message is spam [i.e., one identifies it as ham, and thus there is a conflict] – id. at col. 2, ll. 34-61; see also Fig. 2, memory 230).”
Lin and the instant application both relate to machine learning for email classification and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kennedy, Bosma, and Miserendino to apply voting rules in case of conflict among multiple classifications, as disclosed by Lin, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would provide a more useful result by See Lin, col. 3, ll. 22-38.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kennedy in view of Miserendino and Bosma and further in view of Zhang et al. (US 20160314182) (“Zhang”).
Regarding claim 14, neither Kennedy, Bosma, nor Miserendino appears to disclose explicitly the further limitations of the claim.  However, Zhang discloses “a composite key module, stored in the one or more memory units, configured to generate a cluster based on two or more features (clustering system of a communications classifier clusters documents based at least in part on classification terms; classification terms engine identifies a plurality of classification terms [features] that are indicative of a particular classification – Zhang, paragraphs 29-30; see also Fig. 5, memory subsystem 525).”  
Zhang and the instant application both relate to the classification of documents and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kennedy, Bosma, and Miserendino to generate a cluster based on two or more features, as disclosed by Zhang, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would increase the power of the classifier by ensuring that the classification is based on multiple features rather than merely one.  See Zhang, paragraphs 29-30.

Claims 15 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Sheu et al., “An Intelligent Three-Phase Spam Filtering Method Based on Decision Tree Data Mining,” in 9 Sec. Comm. Networks 4013-26 (2016) (“Sheu”) in view of Miserendino and further in view of Bosma.
Regarding claim 15, Sheu discloses “[a] method comprising; 
accessing an expansion graph of relationships between a … node and a plurality of feature nodes, the plurality of feature nodes corresponding to features … (efficient spam filtering method may be based on a decision tree [expansion graph] data mining technique – Sheu, abstract; tree contains root node, children nodes under it, and leaf nodes without children – id. at p. 4014, first paragraph on right-hand column; ID3 algorithm divides all data instances into children nodes according to their values of a selected critical attribute [feature] – id. at p. 4014, last paragraph on right-hand column; leaf node will be labeled by the value of a target attribute [category label] possessed by the majority of data instances therein [so it is a message node in that it categorizes the whole message] – id. at p. 4015, first paragraph);
extracting a feature from the unlabeled message (nine critical attributes [features] of an email are defined by surveying [extracting] the important fields of the email’s header section; these nine critical attributes are divided into three categories of “sender,” “title,” and “time and size” – Sheu, sec. 3.1.1, first paragraph); 
correlating the feature with a one of the plurality of feature nodes in the expansion graph (ID3 decision tree algorithm is applied to analyze the associative rules among the nine critical attributes and the target attribute of the emails (spammy or legitimate) – Sheu, sec. 3.1.1, first paragraph; captured attributes of emails are input to ID3 to build a decision tree that will bring out the potential association rules of an “if-then” pattern between the critical attributes and the target attribute [building the decision tree = correlating the feature with a feature node] – id. at p. 4018, first paragraph), wherein the one of the plurality of feature nodes has a first category label (leaf node [feature node] will be labeled by the value of a target attribute [category label] possessed by the majority of data instances therein – Sheu, p. 4015, first paragraph); [and]
assigning the first category label to the unlabeled message based on a directional edge in the expansion graph from the feature node to the … node thereby creating a labeled message (rule constructing module checks critical attributes of emails and applies ID3 to compute potential association rules if the “if-then” pattern, which are stored in a rules database; in a classification phase, the unknown emails are classified by applying the rules database – Sheu, p. 4015, first three paragraphs of sec. 3 [note that since the rules database was created from the decision tree, and the leaf nodes of the decision tree are labels, the label assignment is based on the decision tree including its directional edge from the feature node to the message/label node])….” 
in a trust relationship scenario for sharing feature vectors, if user A has a trust relationship scenario with user B and user C, but user B and user C have not entered into a trust relationship with each other, user B may use feature vectors user A has chosen to share but not data user C has chosen to share; by only sharing feature vectors, users may protect their confidential or sensitive file data from the other users with which they share – Miserendino, paragraph 31)….”
Miserendino further discloses “creating a training dataset comprising the labeled message (a third-party facility may construct a base malware classifier using a supervised machine learning algorithm such as decision trees; the learning is conducted over a training set composed of samples of identical type and covering all desired classes; in an embodiment, only two classes are used, malicious and benign [labels] – Miserendino, paragraph 21; see also Fig. 1, left-hand side); 
generating a machine learning model by supervised learning using the training dataset (third party extracts features that are more likely to be present in malicious and/or benign files from the training set and conducts the learning to create a model using a supervised machine learning algorithm – Miserendino, paragraph 21; see also Fig. 1, left-hand side); and 
classifying a new message with the machine learning model (after training the model, third party tests the model using a test set [i.e., classifies a new message using the model] – Miserendino, paragraph 21).”  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sheu to refrain from using PII in creating the training dataset and then to use the labeled communications as a training dataset to train a machine learning model, as disclosed by Miserendino, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would protect the end user from malware while simultaneously protecting the confidentiality of the users whose data are used in the training set.  See Miserendino, paragraphs 21, 31.
spam detection framework uses links between messages and other objects to propagate spam scores; in the Reporter Model the problem space is a bipartite graph having two node types: reporters and messages; the algorithm calculates two scores: a hub score and an authority score; the authority score can be seen as a weighted version of a spam score based on raw report counts [i.e., prior to running the algorithm the message nodes represent messages that are not labeled as spam or not spam] – Bosma, secs. 3 and 3.1 and Fig. 1)….”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Sheu and Miserendino to include message nodes representing unlabeled communications among the nodes, as disclosed by Bosma, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would ensure that the system has a node representing the entire message as opposed to merely a feature thereof, thereby increasing the compactness of the model.  See Bosma, sec. 3.1 (reporter model contains only reporter nodes and message nodes).

Regarding claim 24, Sheu, as modified by Miserendino, discloses that “the expansion graph comprises a directional, clustering edge from the … node to a second feature node (see Sheu Fig. 1 and note that the tree is traversed, for instance, both from A[Wingdings font/0xE0] B [Wingdings font/0xE0] D and from A [Wingdings font/0xE0] B [Wingdings font/0xE0] E [second feature node; edge between B [Wingdings font/0xE0] E = clustering edge]; the directionality of the graph is implied by the fact that C is categorized as a leaf node in the first paragraph of p. 4015)….”
Bosma further discloses that “the second feature node receives the first category label from the message node (final hub and authority scores are found using an iterative procedure; the message scores are calculated and normalized, and based on the new message scores, new reporter scores are calculated [i.e., the message nodes send the score [category label] to the reporter node [feature node]] – Bosma, last paragraph before sec. 3.2).”
See Bosma, last paragraph before sec. 3.2 (final scores are calculated iteratively, and the steps are repeated until convergence occurs).

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sheu in view of Miserendino and Bosma and further in view of Kennedy.
Regarding claim 16, Sheu, as modified by Miserendino and Bosma, discloses that “the category label comprises one or more of good message, spam message, phishing message, bulk message, or malware message (target attribute [label] is the attribute that is the concerned objective of the research; here, the target attribute is “email type” and may be labeled “S” for “spammy” [spam] or “L” for “legitimate” [good] – Sheu, p. 4014, last paragraph) ….”
Neither Sheu, Bosma, nor Miserendino appears to disclose explicitly the further limitations of the claim.  However, Kennedy discloses that “[the method] further compris[es]: processing the new message according to the first category label, the processing comprising storing, quarantining, or deleting (system may incorrectly sub-classify an unknown file but still successfully perform a security action on the file because the file is classified as malicious or non-malicious independent of the sub-classification of the file; for example, the system may incorrectly classify a keylogger as ransomware but may still successfully remove [delete] the keylogger – Kennedy, col. 9, ll. 30-41).”  
Kennedy and the instant application relate to machine learning for classification of malicious documents and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Sheu, Bosma, and Miserendino to delete the file upon determining that it is malicious, as disclosed by Kennedy, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would protect the user by See Kennedy, col. 9, ll. 30-41.

Regarding claim 18, Sheu, as modified by Miserendino, Bosma, and Kennedy, discloses that “the directional edge is associated with a probability and assigning the category label is based on the probability (sub-classification module may use the same decision tree employed by the machine-learning heuristic to sub-classify the unknown file by (i) identifying leaf nodes each of which includes a percentage for the particular type of malicious file, (ii) adding the percentage from each leaf node, and (iii) sub-classifying the malicious file based on the sum of the percentages; for example, any unknown file that arrives at leaf node 510 may have an 80% chance [probability] of being ransomware, any unknown file that arrives at leaf node 514 may have a 60% chance of being a botnet application, and any unknown file that arrives at leaf node 518 may have a 40% chance of being ransomware – Kennedy, col. 8, ll. 17-39; see also Fig. 5 [showing that the nodes are connected by directional edges]).”  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Sheu, Bosma, and Miserendino to classify the files based on probabilities associated with the graph, as disclosed by Kennedy, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would give the user more precise information by allowing the system to quantify its own confidence in its classification.  See Kennedy, col. 8, ll. 17-39.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sheu in view of Miserendino and Bosma and further in view of Chickering et al. (US 20070038705) (“Chickering”).
Regarding claim 17, Sheu, as modified by Miserendino and Bosma, discloses that “the plurality of feature nodes comprise at least … a message sender node (Sheu Table I, p, 40-17, shows that the nine critical attributes of the email [from which the feature nodes are developed] include a sender attribute category) ….”
algorithm for spam filtering determines how to partition messages to filter spam best; the partitioning property that results in the best spam classification is added as a test to the decision tree, and the learning algorithm is called recursively on the resulting data partitions; one candidate partition is whether there are any links or URLs in the message – Chickering, paragraph 39 and Table 1)….”
Chickering and the instant application both relate to machine learning for spam classification and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Sheu, Bosma, and Miserendino to include whether the message contains a URL as a node in the graph, as disclosed by Chickering, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would increase the robustness of the resulting model by checking for a feature known to be present in spam emails.  See Chickering, paragraph 39 and Table 1.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sheu in view of Miserendino and Bosma further in view of Aziz and Lin.
Regarding claim 19, Sheu, as modified by Miserendino and Bosma, discloses “assigning a … category label to the unlabeled message based on a[n] … expansion graph (rule constructing module checks critical attributes of emails and applies ID3 to compute potential association rules if the “if-then” pattern, which are stored in a rules database; in a classification phase, the unknown emails are classified by applying the rules database – Sheu, p. 4015, first three paragraphs of sec. 3 [note that since the rules database was created from the decision tree, and the leaf nodes of the decision tree are labels, the label assignment is based on the decision tree]) ….”
Neither Sheu, Bosma, nor Miserendino appears to disclose explicitly the further limitations of the claim.  However, Aziz discloses “assigning a … category label to the unlabeled message based on … a statistically detected characteristics and/or dynamically observed behaviors (collectively, “features”) of a suspicious object may be provided to a classification engine for classification of the object as malicious or benign; the classification engine may generate a classification of the suspicious object based on a correlation of the features with known features of malware and benign objects [i.e., the system compares the features of the object under investigation to features labeled benign and malware thereby to label the features under investigation, and thereby the object, as malware or benign] – Aziz, col. 4, ll. 29-46).”  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Sheu, Bosma, and Miserendino to apply a label to a message based on multiple features of the message, as disclosed by Aziz, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would enhance the accuracy of the classifier by allowing to base the ultimate classification on multiple features.  See Aziz, col. 4, ll. 29-46.
Lin discloses “assigning a second category label to the unlabeled message (system for voting among classifiers that classify a message as spam may be used in a situation in which two of three tools determine a message is spam – id. at col. 2, ll. 34-61)….”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Sheu, Miserendino, Bosma, and Aziz to apply multiple labels to the communication, as disclosed by Lin, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would provide more information to the classifier, allowing it to work more effectively and improve its accuracy.  See Lin, col. 3, ll. 22-38.

Regarding claim 20, Sheu, as modified by Miserendino, Aziz, and Lin, discloses “resolving a conflict between the first category label and the second category label based on a set of voting rules that specify priority between conflicting category labels (system for applying voting rules to different spam classifiers may be used in a situation in which two of three tools determine a message is spam [i.e., one identifies it as ham, and thus there is a conflict] – Lin, col. 2, ll. 34-61; to combine the classifiers, each classifier is given a single vote, and the votes are then combined using fuzzy logic – id. at col. 3, ll. 22-38).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Sheu, Miserendino, and Aziz to develop a voting mechanism to resolve conflicts between two or more classifications, as disclosed by Lin, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would provide a more useful result by providing the output of multiple classifiers and providing a mechanism by which to resolve classifications that are in tension with each other.  See Lin, col. 3, ll. 22-38.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kennedy in view of Miserendino and Bosma and further in view of Schuld et al., “An Introduction to Quantum Machine Learning,” in 56.2 Contemporary Physics 172-85 (2015) (“Schuld”).
Regarding claim 21, neither Kennedy, Miserendino, nor Bosma appears to disclose explicitly the further limitations of the claim.  However, Schuld discloses that “the expansion graph is specific to the communications-category label (Schuld Fig. 9 contains a decision tree [expansion graph] whose terminal nodes are either “unsure,” “spam,” or “not spam” [i.e., the graph is specific to the label “spam” and not other possible classifications such as “malware,” “phishing,” etc.]).”
Schuld and the instant application both relate to graph-based classifiers for spam classification and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kennedy, Miserendino, and Bosma to make the graph specific to a category label, as disclosed by Schuld, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would simplify the resulting model and enhance accuracy by ensuring that the system is not burdened with the computationally more complex task of performing multi-label classification with a single graph.  See Schuld, sec. 3.5, first paragraph and Fig. 9.

23 is rejected under 35 U.S.C. 103 as being unpatentable over Sheu in view of Miserendino and Bosma and further in view of Schuld.
Regarding claim 23, neither Sheu, Miserendino, nor Bosma appears to disclose explicitly the further limitations of the claim.  However, Schuld discloses that “the expansion graph is specific to a communications-category label (Schuld Fig. 9 contains a decision tree [expansion graph] whose terminal nodes are either “unsure,” “spam,” or “not spam” [i.e., the graph is specific to the label “spam” and not other possible classifications such as “malware,” “phishing,” etc.]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Sheu, Miserendino, and Bosma to make the graph specific to a category label, as disclosed by Schuld, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would simplify the resulting model and enhance accuracy by ensuring that the system is not burdened with the computationally more complex task of performing multi-label classification with a single graph.  See Schuld, sec. 3.5, first paragraph and Fig. 9.

Response to Arguments
Applicant's arguments filed September 13, 2021 (“Remarks”) have been fully considered but, to the extent not rendered moot by a new ground of rejection, they are not persuasive.
Applicant first argues that Kennedy does not disclose an expansion graph comprising principal type entities and clustering type entities, but rather a decision tree.  Remarks at 11-14.  However, the specification never explicitly defines the term “expansion graph” (at most, the specification, at paragraph 6, states that the expansion graphs are “a logical/abstract layer that captures clustering and label expansion logic”, which appears to be stating a property of expansion graphs that should not be read into the claims rather than an explicit definition.  As such, in the absence of elucidation about what is meant by an “expansion graph,” any graph data structure that may be used to classify documents as malware, spam, phishing attacks, etc. reads on the claim.  Similarly, in the absence of an explicit definition, a “principal type entity” may be any entity that is logically prior to others, and a “clustering type entity” may be regarded is a feature thereof (i.e., whether a file is malware is a feature of the file).  The argument that the decision tree of Kennedy does not include a principal type entity that is an unlabeled communication is rendered moot by the addition of Bosma to the rejection.
Applicant makes substantially similar arguments regarding the applicability of Sheu to the claims, asserting in particular that Sheu does not teach an expansion graph with a directional, derivative edge from a feature node to a message node.  Remarks at 15-17.  However, as explained above, the fact that certain nodes in the graph are characterized as “leaf nodes” implies a directionality, as the term “leaf node” is generally understood in the art as a terminus of a directional graph.  Applicant’s further argument that Sheu does not disclose “a message node representing an unlabeled message” is moot due to the addition of Bosma to the rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.C.V./             Examiner, Art Unit 2125

/KAMRAN AFSHAR/             Supervisory Patent Examiner, Art Unit 2125